Herlihy, J.
Appeal iby the insurance carrier from a decision of the Workmen’s Compensation Board in favor of the claimant. The issue is whether or not there was substantial evidence before the board to support its finding of a causally related occupational disease. The claimant’s physician, Dr. Zeilengold, a general practitioner, testified that claimant had contact dermatitis, basing his diagnosis on the history and his observation of the claimant while under his *600care. The claimant’s specialist, Dr. Karl Steiner, testified that the claimant had contact dermatitis, also known as baker’s dermatitis, and based his opinion on his examination of the claimant and the fact that the claimant improved when not working as a baker. He further testified that the claimant may have had psoriasis but that at the time of his examination he had dermatitis and that it is possible to have both diseases. The carrier’s doctor testified that one might have both diseases but stated that in his opinion claimant suffered from psoriasis and “ there is no relationship between psoriasis and occupational contacts ”. The board, being presented with the usual conflict of medical testimony, determined that the claimant was suffering from contact dermatitis, an occupational disease, which finding is supported by substantial evidence. Decision affirmed, with costs to the Workmen’s Compensation Board. Reynolds, Taylor, Aulisi and Hamm, JJ., concur.